Name: 81/546/EEC: Commission Decision of 24 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-27

 Avis juridique important|31981D054681/546/EEC: Commission Decision of 24 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Austria Official Journal L 206 , 27/07/1981 P. 0007 - 0014 Spanish special edition: Chapter 03 Volume 22 P. 0220 Portuguese special edition Chapter 03 Volume 22 P. 0220 ++++COMMISSION DECISION OF 24 JUNE 1981 CONCERNING ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION FOR IMPORTS OF FRESH MEAT FROM AUSTRIA ( 81/546/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ) , AS LAST AMENDED BY DIRECTIVE 77/98/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 16 THEREOF , WHEREAS IT IS NECESSARY TO LAY DOWN ANIMAL HEALTH CONDITIONS FOR IMPORTS OF FRESH MEAT FROM AUSTRIA ; WHEREAS , FOLLOWING A COMMUNITY VETERINARY MISSION , IT APPEARS THAT THE GENERAL LEVEL OF ANIMAL HEALTH IN AUSTRIA IS GOOD , PARTICULARLY AS REGARDS DISEASES TRANSMISSIBLE THROUGH MEAT ; WHEREAS , HOWEVER , A PARTICULAR PROBLEM WAS IDENTIFIED CONCERNING THE OCCURRENCE OF AND VACCINATION AGAINST CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) IN IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL , NECESSITATING THE EXCLUSION OF THOSE DISTRICTS FROM TRADE IN SWINE AND MEAT OF SWINE TO THE COMMUNITY ; WHEREAS COMMISSION DECISION 80/1298/EEC ( 3 ) , AS AMENDED BY DECISION 81/316/EEC ( 4 ) , HAS ESTABLISHED HEALTH PROTECTION MEASURES IN RESPECT OF BUNDESLAND TYROL ; WHEREAS THE RESPONSIBLE VETERINARY AUTHORITIES OF AUSTRIA HAVE CONFIRMED THAT AUSTRIA HAS FOR AT LEAST 12 MONTHS BEEN FREE FROM RINDERPEST , EXOTIC FOOT-AND-MOUTH DISEASE , AFRICAN SWINE FEVER , SWINE VESICULAR DISEASE AND CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) , WITH THE EXCEPTION OF THE IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL AND THAT NO VACCINATIONS HAVE BEEN CARRIED OUT AGAINST THOSE DISEASES DURING THAT TIME EXCEPT IN THE DISTRICTS MENTIONED ABOVE IN RESPECT OF CONTAGIOUS PORCINE PARALYSIS ( TESCHEN DISEASE ) ; WHEREAS THE RESPONSIBLE VETERINARY AUTHORITIES OF AUSTRIA HAVE UNDERTAKEN TO NOTIFY THE COMMISSION OF THE EUROPEAN COMMUNITIES AND THE MEMBER STATES , BY TELEX OR TELEGRAM , WITHIN 24 HOURS , OF CONFIRMATION OF THE OCCURRENCE OF ANY OF THE ABOVEMENTIONED DISEASES OR THE ADOPTION OF VACCINATION AGAINST THEM ; WHEREAS THE CENTRAL VETERINARY AUTHORITIES OF AUSTRIA HAVE GIVEN SATISFACTORY ASSURANCES THAT SWINE WHICH HAVE BEEN AT ANY TIME IN IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL OR FRESH MEAT OF SUCH SWINE WILL NOT BE EXPORTED TO THE COMMUNITY ; WHEREAS ANIMAL HEALTH CONDITIONS AND VETERINARY CERTIFICATION MUST BE ADOPTED IN THE LIGHT OF THE ANIMAL HEALTH SITUATION OF THE NON-MEMBER COUNTRY CONCERNED ; WHEREAS CERTAIN MEMBER STATES , BECAUSE OF THEIR PARTICULAR ANIMAL HEALTH SITUATIONS CONCERNING FOOT-AND-MOUTH DISEASE AND SWINE FEVER , BENEFIT FROM SPECIAL PROVISIONS IN INTRA-COMMUNITY TRADE AND SHOULD THEREFORE ALSO BE AUTHORIZED TO APPLY SPECIAL PROVISIONS IN RESPECT OF IMPORTS FROM THIRD COUNTRIES ; WHEREAS THESE PROVISIONS MUST BE AT LEAST AS STRICT AS THOSE WHICH THE SAME MEMBER STATES APPLY IN INTRA-COMMUNITY TRADE ; WHEREAS IT WILL BE NECESSARY TO RE-EXAMINE THIS DECISION WITH A VIEW TO ITS ADAPTATION TO COMMUNITY RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE AND SWINE FEVER WITHIN THE COMMUNITY ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . MEMBER STATES SHALL AUTHORIZE THE IMPORTATION OF THE FOLLOWING CATEGORIES OF FRESH MEAT FROM AUSTRIA : ( A ) FRESH MEAT OF DOMESTIC ANIMALS OF THE BOVINE , OVINE AND CAPRINE SPECIES , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX A , WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( B ) FRESH MEAT OF DOMESTIC ANIMALS OF THE PORCINE SPECIES EXCLUDING THAT ORIGINATING IN IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX B , WHICH MUST ACCOMPANY THE CONSIGNMENT ; ( C ) FRESH MEAT OF DOMESTIC SOLIPEDS , CONFORMING TO THE GUARANTEES LAID DOWN IN THE ANIMAL HEALTH CERTIFICATE IN ACCORDANCE WITH ANNEX C , WHICH MUST ACCOMPANY THE CONSIGNMENT . 2 . MEMBER STATES SHALL NOT AUTHORIZE THE IMPORTATION OF CATEGORIES OF FRESH MEAT FROM AUSTRIA OTHER THAN THOSE REFERRED TO IN PARAGRAPH 1 . ARTICLE 2 1 . UNTIL THE ADOPTION BY THE COUNCIL OF RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE WITHIN THE COMMUNITY , AND WHILE CONTINUING TO PROHIBIT VACCINATION AGAINST FOOT-AND-MOUTH DISEASE , IRELAND AND THE UNITED KINGDOM IN RESPECT OF NORTHERN IRELAND MAY , IN RESPECT OF FRESH MEAT OF BOVINE ANIMALS , SWINE , SHEEP AND GOATS REFERRED TO UNDER ARTICLE 1 ( 1 ) ( A ) AND ( B ) RETAIN THEIR NATIONAL ANIMAL HEALTH RULES RELATING TO PROTECTION AGAINST FOOT-AND-MOUTH DISEASE . 2 . WHILE REMAINING OFFICIALLY FREE FROM SWINE FEVER , DENMARK , IRELAND AND THE UNITED KINGDOM MAY , IN RESPECT OF FRESH MEAT OF SWINE REFERRED TO UNDER ARTICLE 1 ( 1 ) ( B ) , RETAIN THEIR NATIONAL ANIMAL HEALTH RULES RELATING TO PROTECTION AGAINST SWINE FEVER UNTIL 12 MONTHS HAVE ELAPSED SINCE A CASE OF SWINE FEVER HAS OCCURRED IN AUSTRIA AND UNTIL VACCINATION AGAINST THAT DISEASE HAS BEEN PROHIBITED DURING THE SAME PERIOD , THE HOLDINGS CONTAINING NO PIGS WHICH HAVE BEEN VACCINATED AGAINST SWINE FEVER . ARTICLE 3 THIS DECISION SHALL NOT APPLY TO IMPORTS OF GLANDS AND ORGANS AUTHORIZED BY THE COUNTRY OF DESTINATION FOR PHARMACEUTICAL MANUFACTURING PURPOSES . ARTICLE 4 THIS DECISION SHALL BE RE-EXAMINED WITH A VIEW TO ITS ADAPTATION TO COMMUNITY RULES CONCERNING THE CONTROL AND ERADICATION OF FOOT-AND-MOUTH DISEASE AND SWINE FEVER WITHIN THE COMMUNITY AND IN ANY CASE BEFORE 1 JULY 1982 CONCERNING FOOT-AND-MOUTH DISEASE . ARTICLE 5 THIS DECISION SHALL APPLY FROM 1 JANUARY 1982 . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 24 JUNE 1981 . FOR THE COMMISSION THE PRESIDENT GASTON THORN ( 1 ) OJ NO L 306 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 26 , 31 . 1 . 1977 , P . 81 . ( 3 ) OJ NO L 377 , 31 . 12 . 1980 , P . 49 . ( 4 ) OJ NO L 127 , 13 . 5 . 1981 , P . 17 . ANNEX A ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC ANIMALS OF THE BOVINE , OVINE AND CAPRINE SPECIES , INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION : ... REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) : ... EXPORTING COUNTRY : AUSTRIA MINISTRY : ... DEPARTMENT : ... REFERENCE : ... ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF : ... ( ANIMAL SPECIES ) NATURE OF CUTS : ... NATURE OF PACKAGING : ... NUMBER OF CUTS OR PACKAGES : ... NET WEIGHT : ... II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) : ... ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) : ... III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ... ( PLACE OF LOADING ) TO : ... ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) : ... NAME AND ADDRESS OF CONSIGNOR : ... NAME AND ADDRESS OF CONSIGNEE : ... IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM : - ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF AUSTRIA FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE IN THE PREVIOUS 30 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 10 KM THERE HAS BEEN NO CASE OF FOOT-AND-MOUTH DISEASE FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THAT THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING . - ANIMALS WHICH HAVE PASSED THE ANTE MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE , - IN THE CASE OF FRESH MEAT FROM SHEEP AND GOATS , ANIMALS WHICH HAVE NOT COME FROM A HOLDING WHICH FOR HEALTH REASONS IS SUBJECT TO PROHIBITION AS A RESULT OF AN OUTBREAK OF OVINE OR CAPRINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; 2 . THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN . SEAL ... DONE AT ... , ON ... ... ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC ANIMALS OF THE BOVINE , OVINE AND CAPRINE SPECIES WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ANNEX B ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC ANIMALS OF THE PORCINE SPECIES INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION : ... REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) : ... EXPORTING COUNTRY : AUSTRIA ( EXCLUDING IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL ) MINISTRY : ... DEPARTMENT : ... REFERENCE : ... ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF DOMESTIC ANIMALS OF THE PORCINE SPECIES : ... ( ANIMAL SPECIES ) NATURE OF CUTS : ... NATURE OF PACKAGING : ... NUMBER OF CUTS OR PACKAGES : ... NET WEIGHT : ... II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) : ... ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) : ... III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ... ( PLACE OF LOADING ) TO : ... ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) : ... NAME AND ADDRESS OF CONSIGNOR : ... NAME AND ADDRESS OF CONSIGNEE : ... IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT : 1 . THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM : - ANIMALS WHICH HAVE NOT BEEN BORN IN OR REARED IN OR SLAUGHTERED IN IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND TYROL , - ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF AUSTRIA ( EXCLUDING IMST , INNSBRUCK ( STADT ) , INNSBRUCK-LAND , KITZBUEHEL , KUFSTEIN , LANDECK , REUTTE AND SCHWAZ DISTRICTS ( BEZIRK ) OF BUNDESLAND , TYROL ) FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD , - ANIMALS WHICH COME FROM HOLDINGS IN WHICH THERE HAS BEEN NO OUTBREAK OF FOOT-AND-MOUTH DISEASE OR SWINE VESICULAR DISEASE IN THE PREVIOUS 30 DAYS OR SWINE FEVER IN THE PREVIOUS 40 DAYS , AND AROUND WHICH WITHIN A RADIUS OF 10 KM THERE HAS BEEN NO CASE OF THESE DISEASES FOR 30 DAYS , - ANIMALS WHICH HAVE BEEN TRANSPORTED DIRECT FROM THEIR HOLDING OF ORIGIN TO THE APPROVED SLAUGHTERHOUSE CONCERNED WITHOUT PASSING THROUGH A MARKET WITHOUT CONTACT WITH ANIMALS WHICH DO NOT COMPLY WITH THE CONDITIONS REQUIRED FOR EXPORT OF THEIR MEAT TO THE COMMUNITY , AND , IF CONVEYED IN A MEANS OF TRANSPORT , THAT THE LATTER HAS BEEN CLEANED AND DISINFECTED BEFORE LOADING , - ANIMALS WHICH HAVE PASSED THE ANTE MORTEM HEALTH INSPECTION REFERRED TO IN CHAPTER V OF ANNEX B TO DIRECTIVE 72/462/EEC AT THE SLAUGHTERHOUSE DURING THE 24 HOURS BEFORE SLAUGHTER AND HAVE SHOWED NO EVIDENCE OF FOOT-AND-MOUTH DISEASE , - ANIMALS WHICH HAVE NOT COME FROM A HOLDING WHICH FOR HEALTH REASONS IS SUBJECT TO PROHIBITION AS A RESULT OF AN OUTBREAK OF PORCINE BRUCELLOSIS DURING THE PREVIOUS SIX WEEKS ; 2 . THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM AN ESTABLISHMENT OR ESTABLISHMENTS IN WHICH , AFTER A CASE OF FOOT-AND-MOUTH DISEASE HAS BEEN DIAGNOSED , FURTHER PREPARATION OF MEAT FOR EXPORT TO THE COMMUNITY HAS BEEN AUTHORIZED ONLY AFTER SLAUGHTER OF ALL ANIMALS PRESENT , REMOVAL OF ALL MEAT , AND THE TOTAL CLEANING AND DISINFECTION OF THE ESTABLISHMENTS UNDER THE CONTROL OF AN OFFICIAL VETERINARIAN . SEAL ... DONE AT ... , ON ... ... ( SIGNATURE OF OFFICIAL VETERINARIAN ) SEAL ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC ANIMALS OF THE PORCINE SPECIES WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME . ANNEX C ANIMAL HEALTH CERTIFICATE FOR FRESH MEAT ( 1 ) OF DOMESTIC SOLIPEDS INTENDED FOR CONSIGNMENT TO THE EUROPEAN ECONOMIC COMMUNITY COUNTRY OF DESTINATION : ... REFERENCE NUMBER OF THE PUBLIC HEALTH CERTIFICATE ( 2 ) : ... EXPORTING COUNTRY : AUSTRIA MINISTRY : ... DEPARTMENT : ... REFERENCE : ... ( OPTIONAL ) I . IDENTIFICATION OF MEAT MEAT OF DOMESTIC SOLIPEDS : ... ( ANIMAL SPECIES ) NATURE OF CUTS : ... NATURE OF PACKAGING : ... NUMBER OF CUTS OR PACKAGES : ... NET WEIGHT : ... II . ORIGIN OF MEAT ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED SLAUGHTERHOUSE(S ) : ... ADDRESS(ES ) AND VETERINARY APPROVAL NUMBER(S ) ( 2 ) OF THE APPROVED CUTTING PLANT(S ) : ... III . DESTINATION OF MEAT THE MEAT WILL BE SENT FROM : ... ( PLACE OF LOADING ) TO : ... ( COUNTRY AND PLACE OF DESTINATION ) BY THE FOLLOWING MEANS OF TRANSPORT ( 3 ) : ... NAME AND ADDRESS OF CONSIGNOR : ... NAME AND ADDRESS OF CONSIGNEE : ... IV . ATTESTATION OF HEALTH I , THE UNDERSIGNED , OFFICIAL VETERINARIAN , CERTIFY THAT THE FRESH MEAT DESCRIBED ABOVE IS OBTAINED FROM ANIMALS WHICH HAVE REMAINED IN THE TERRITORY OF AUSTRIA FOR AT LEAST THREE MONTHS BEFORE BEING SLAUGHTERED OR SINCE BIRTH IN THE CASE OF ANIMALS LESS THAN THREE MONTHS OLD . SEAL ... DONE AT ... , ON ... ... ( SIGNATURE OF OFFICIAL VETERINARIAN ) ( 1 ) FRESH MEAT MEANS ALL PARTS FIT FOR HUMAN CONSUMPTION FROM DOMESTIC SOLIPEDS WHICH HAVE NOT UNDERGONE ANY PRESERVING PROCESS ; HOWEVER , CHILLED AND FROZEN MEAT SHALL BE CONSIDERED AS FRESH MEAT . ( 2 ) OPTIONAL WHEN THE COUNTRY OF DESTINATION AUTHORIZES THE IMPORTATION OF FRESH MEAT FOR USES OTHER THAN HUMAN CONSUMPTION IN APPLICATION OF ARTICLE 19 ( A ) OF DIRECTIVE 72/462/EEC . ( 3 ) FOR RAILWAY WAGONS OR LORRIES THE REGISTRATION NUMBER SHOULD BE GIVEN , FOR AIRCRAFT THE FLIGHT NUMBER AND FOR SHIPS THE NAME .